Citation Nr: 0018835	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  98-16 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for service connected 
chondromalacia patella of the right knee, currently evaluated 
as 10 percent disabling, on appeal from an initial grant of 
service connection. 

2.  Entitlement to an increased rating for service connected 
chondromalacia patella of the left knee, currently evaluated 
as 10 percent disabling, on appeal from an initial grant of 
service connection. 

3.  Entitlement to service connection for osteoarthritis and 
osteoporosis of the knees and legs.

4.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to July 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Muskogee, 
Oklahoma, Regional Office (RO), although the notice to the 
veteran was sent from the New Orleans RO, in which the RO 
granted service connection for chondromalacia patella of the 
right and left knees, individually, but denied an evaluation 
greater than 10 percent for either knee.  In this same rating 
decision, the RO denied service connection for osteoporosis 
of the complete body.  By a separate rating decision from the 
RO in New Orleans, Louisiana, the RO denied TDIU.  The case 
previously came before the Board, where it was remanded in 
August 1999 for a Board Video Conference hearing.  

In this decision, the Board has recharacterized the service 
connection issue on appeal to conform with the veteran's 
wishes expressed during his March 2000 Video Conference 
hearing.   The Board has also recharacterized the increased 
rating issues on appeal to comply with the opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals, hereinafter "the 
Court") in Fenderson v. West, 12 Vet. App. 119 (1999). 



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected chondromalacia patella of 
the right knee is manifested by complaints of chronic pain 
and some giving way of the knee, and by objective evidence of 
tenderness to palpation about the patellofemoral joint and 
anserine bursa, positive grind test, range of motion of 0 to 
125 degrees, with pain on motion.

3.  The veteran's service connected chondromalacia patella of 
the left knee is manifested by complaints of chronic pain and 
some giving way of the knee, and by objective evidence of 
tenderness to palpation about the patellofemoral joint and 
anserine bursa, positive grind test, and range of motion of 0 
to 120 degrees, with pain on motion.

4.  The record does not show competent medical evidence of a 
currently diagnosed disability of osteoarthritis or 
osteoporosis of the knees or legs supported by X-ray 
findings.

5.  Service connection is in effect for chondromalacia 
patella, right, with a 10 percent rating under Diagnostic 
Code 5257 and a separate 10 percent rating by analogy to 
Diagnostic Code 5003, chondromalacia patella, left, with a 10 
percent rating under Diagnostic Code 5257 and a separate 10 
percent rating by analogy to Diagnostic Code 5003, status 
post head injury with headaches and blurred vision left eye, 
with a 10 percent rating, and a noncompensable rating for 
scar, outer angle of the left orbit and eyebrow line; for a 
total combined disability rating of 40 percent.

6.  The veteran has a high school general equivalency diploma 
education and work experience as a hospital housekeeping 
aide, a warehouseman, and as a meat department clerk.

7.  The veteran's service-connected disabilities alone do not 
prevent him from performing light or sedentary employment.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating higher than 10 
percent for chondromalacia patella of the right knee under 
Diagnostic Code 5257 have not been satisfied.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.25, 4.40, 4.45, 4.71a Diagnostic Code 5257 (1999).

2.  The criteria for a separate rating of 10 percent for 
chondromalacia patella of the right knee by analogy under 
Diagnostic Code 5003 have been satisfied.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.20, 4.25, 4.27, 4.40, 4.45, 4.71a Diagnostic Code 5003 
(1999).

3.  The criteria for an assignment of a rating higher than 10 
percent for chondromalacia patella of the left knee under 
Diagnostic Code 5257 have not been satisfied.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.25, 4.40, 4.45, 4.71a Diagnostic Code 5257 (1999).

4.  The criteria for a separate rating of 10 percent for 
chondromalacia patella of the left knee by analogy under 
Diagnostic Code 5003 have been satisfied.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.20, 4.25, 4.27, 4.40, 4.45, 4.71a Diagnostic Code 5003 
(1999).

5.  The veteran's claim for service connection for 
osteoarthritis or osteoporosis of the knees and legs is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).

6.  The criteria for a total disability evaluation based on 
individual unemployability due to service connected 
disabilities are not met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Increased rating claims
The veteran has presented well-grounded claims for an 
increased evaluation for both of the service-connected 
disabilities on appeal, within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  He has not alleged 
that any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist the claimant, as mandated by 38 U.S.C.A. § 5107(a), 
has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
ruled that the veteran, who had residuals of injury to the 
right side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code (DC) 
7800 with an additional 10 percent rating for tender and 
painful scars under DC 7804 and a third 10 percent rating for 
facial muscle injury interfering with mastication under DC 
5325.  The Court found that the critical element was that 
none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and 5257, citing Esteban.  
Thus, in addition to considering whether an increased 
evaluation is warranted under DC 5257 for chondromalacia 
patella of the right or left knee, the Board will also 
analyze whether compensable evaluations are warranted for any 
other manifestations that may be rated under DC 5256, 5258, 
5259, 5260, 5261, 5262, or 5263.

The current 10 percent ratings for both the left and right 
knee disabilities are based on DC 5257.  Under this 
diagnostic code, knee impairment involving recurrent 
subluxation or lateral instability is rated 30 percent when 
severe, 20 percent when moderate, and 10 percent when slight.  
The veteran is currently rated at 10 percent, for both his 
right knee and his left knee, for slight recurrent 
subluxation or lateral instability. 

In evaluating the veteran's right and left knee conditions, 
the Board will also consider all of the applicable 
regulations, including consideration of the limitation of 
function imposed by pain.  See 38 C.F.R. §§  4.40, 4.45, 4.59 
(1999), DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. 
§ 4.40 allows for VA to take functional loss into 
consideration when rating a disability of the musculoskeletal 
system, due to the inability to perform the normal working 
movements of the body with the normal excursion, strength, 
speed, coordination and endurance.  This loss may be due to 
any of a number of factors, such as absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may also be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.   38 C.F.R. § 4.45 directs consideration of joint 
disability due to less movement of the joint than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.  
§ 4.59 applies to painful motion due to arthritis. 

a.  right knee
In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  In a January 1998 rating 
decision, the RO granted service connection for 
chondromalacia patella, right knee, with a 10 percent rating 
effective September 8, 1997, the date of receipt of the 
veteran's claim.  The RO based its decision on the veteran's 
service medical records that show a history of bilateral knee 
pain dating back to April 1982.  Following service 
separation, an October 1997 VA examination report noted the 
veteran's complaints of chronic bilateral knee pain that 
varies in severity, and an occasional sensation of the knees 
giving way.  The examiner noted some pain on range of motion 
testing of each knee, with a positive patella grind test.  
The examiner diagnosed bilateral chondromalacia patella.        
 
The veteran has appealed the assignment of a 10 percent 
rating for his service connected right knee condition, and 
contends that a higher rating is warranted.  After a review 
of the records, the Board finds that the evidence supports 
his claim for an increased evaluation.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999).

The findings at the October 1997 VA examination and the 
December 1998 VA examination are essentially similar.  The 
most recent VA examination, from December 1998, reveals that 
the veteran complained of pain in both knees, occasional 
giving way of the knees, and difficulty in both knees with 
prolonged periods of weight bearing or when squatting, 
stooping or climbing stairs.  He also reported that he wears 
supportive knee sleeves with an open patella for each knee 
and that he has a prescription for lateral heel wedges for 
both shoes.  The Board will address only his right knee 
condition in this section, and will address the left knee 
condition below.  

According to the December 1998 examination report, the 
examiner did not detect any right knee ligamentous 
instability or swelling.  The veteran had a normal gait.  
Range of motion testing of the right knee revealed 0 degrees 
in extension and 125 degrees of flexion, with pain on motion.  
The Board notes that the previous VA examination of the right 
knee, from October 1997, also revealed range of motion of 0 - 
125 degrees, with some pain on motion.  The examiner in 
December 1998 also noted significant tenderness to palpation 
about the patellofemoral joint, pain with patella compression 
with a mildly positive grind test, and tenderness to 
palpation over the area of the anserine bursa.        

This recent medical evidence does not reveal any objective 
medical findings of lateral instability or subluxation.  
However, the veteran testified during his March 2000 Video 
Conference hearing that his knees give way and that he gets a 
"burning sensation" under his kneecaps.  He provided 
similar testimony at his September 1998 RO hearing.  While he 
testified that his knee instability is worse with the left 
knee than the right, he also testified that if he did not 
wear his knee braces he would fall.  The Board finds that 
with no objective medical evidence of right knee subluxation 
or lateral instability, and the veteran's account of his knee 
occasionally giving way, there is not sufficient evidence of 
a moderate right knee instability problem for an increased 
rating to 20 percent.  Therefore, an increased rating under 
DC 5257 is not warranted.          

The Board notes that the required manifestations for 
evaluation under DC 5256 (knee, ankylosis), 5258 (cartilage, 
dislocated, semilunar), 5259 (symptomatic removal of 
semilunar cartilage), 5262 (tibia and fibula, impairment of), 
and 5263 (genu recurvatum) are also not applicable.  The 
presence of ankylosis of the right knee, dislocation or 
removal of semilunar cartilage, impairment of the tibia or 
fibula, or genu recurvatum have not been demonstrated.  As 
for a rating under DC 5260 (limitation of flexion of the leg) 
or 5261 (limitation of extension of the leg), the Board finds 
that the evidence showing the veteran's right knee range of 
motion being from 0 to 125 degrees equates to no right knee 
extension problems, and not sufficient flexion problems for a 
compensable rating.  Therefore, ratings under these sections 
are also not warranted.    

The right knee symptomatology most frequently cited by the 
veteran has been pain, especially after prolonged climbing, 
stepping and kneeling.  In considering the factors under 
Sections 4.40 and 4.45, the Board finds that the evidence 
does  support an increased rating.  Both the current medical 
evidence from the VA examination and the veteran's own 
account of his right knee disability focuses primarily on the 
chronic pain that he experiences, most notably during his 
work as a VA Medical Center (VAMC) housekeeping aide.  The 
evidence shows that he has a definite degree of excess 
fatigability due to patellar pain.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Under 
Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted that 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful a 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  In essence, 
with x-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.  

In this case, in addition to the veteran's account of his 
knee occasionally giving way, the objective evidence on VA 
examination shows that the veteran has painful and somewhat 
limited motion, albeit not to the extent as to warrant a 
compensable evaluation under Diagnostic Code 5260 or 5261.  
Thus, the Board finds that after considering the criteria 
found in Sections 4.40 and 4.45, an additional 10 percent 
rating is appropriate at this time, by analogy to Diagnostic 
Code 5003, on the basis of painful and limited motion.  Under 
38 C.F.R. § 4.20, when an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Section 4.27 explains the use of 
Diagnostic Code numbers.  The diagnostic code numbers 
appearing opposite the listed ratable disabilities are 
arbitrary numbers for the purpose of showing the basis of the 
evaluation assigned and for statistical analysis in VA.  They 
extend from 5000 to a possible 9999.  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be ``built-up'' as follows: The first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be ``99'' for all unlisted conditions.  

The Board concludes that, in addition to the current 10 
percent rating under Diagnostic Code 5257 for slight 
subluxation or lateral instability, an additional 10 percent 
rating for functional loss due to pain should be assigned 
under Diagnostic Code 5299-5003. The Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.  

	b. left knee
The RO granted service connection for chondromalacia patella, 
left knee, in the same January 1998 rating decision in which 
the right knee was service connected.  Likewise, the RO 
evaluated the left knee as 10 percent disabling from 
September 8, 1997.  As with the right knee, the RO based its 
decision on the veteran's service medical records that show a 
history of inservice bilateral knee pain, and the October 
1997 VA examination report that noted the veteran's 
complaints of chronic bilateral knee pain, an occasional 
sensation of the knees giving way, objective findings of some 
pain on left knee range of motion testing, with a positive 
patella grind test.  The examiner diagnosed bilateral 
chondromalacia patella.        

As previously discussed, the December 1998 VA examination 
reveals that the veteran complained of pain in both knees, 
occasional giving way of the knees, difficulty in both knees 
with prolonged periods of weight bearing or when squatting, 
stooping or climbing stairs, and the use of supportive knee 
sleeves and lateral heel wedges.  The examiner detected no 
lateral instability of the left knee. Range of motion testing 
of the left knee revealed 0 degrees in extension and 120 
degrees of flexion, with pain on motion.  The previous VA 
examination, from October 1997, revealed nearly identical 
range of motion of 0 - 125 degrees, with some pain on motion.  
The examiner in December 1998 also noted significant 
tenderness to palpation about the patellofemoral joint, pain 
with patella compression with a mildly positive grind test, 
and tenderness to palpation over the area of the anserine 
bursa.        

This recent medical evidence does not reveal any objective 
medical findings of lateral instability or subluxation of the 
left knee, as was the case with the right knee.  However, 
based on the veteran's account in his Video Conference 
hearing and RO hearing testimony of knee instability and the 
fact that he stated that without his knee braces he would 
fall down, the Board finds that the veteran has satisfied at 
least the 10 percent criteria for slight knee lateral 
instability or subluxation under DC 5257.  However, without 
evidence of moderate subluxation, the Board finds that an 
increased rating under DC 5257 is not warranted.    

The Board again notes that the required manifestations for 
evaluation under DC 5256 (knee, ankylosis), 5258 (cartilage, 
dislocated, semilunar), 5259 (symptomatic removal of 
semilunar cartilage), 5262 (tibia and fibula, impairment of), 
and 5263 (genu recurvatum) are also not applicable, as the 
presence of ankylosis of the left knee, dislocation or 
removal of semilunar cartilage, impairment of the tibia or 
fibula, or genu recurvatum have not been demonstrated.  As 
for DC 5260 and 5261, for limitation of flexion and extension 
of the left leg, the Board finds that the most recent range 
of motion results for the left leg, from 0 to 120 degrees, 
reveals no leg extension disability and not enough flexion 
limitation for a compensable rating.

As with the right knee, the evidence shows that the chief 
symptomatology of the veteran's left knee disability is pain.  
Using the same reasoning as with the previous section, the 
Board finds that an additional 10 percent rating is 
appropriate under 38 C.F.R. §§ 4.40 and 4.45 for functional 
loss due to pain and weakened movement.  Therefore, the Board 
concludes that, in addition to the current 10 percent rating 
under Diagnostic Code 5257 for slight subluxation or lateral 
instability, an additional 10 percent rating for functional 
loss due to pain should be assigned under Diagnostic Code 
5299-5003. The Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question.  

	II.  Extraschedular ratings
The disability ratings for chondromalacia patella of the 
right and left knees according to the Schedule do not, 
however, preclude the Board from granting a higher rating for 
these knee disabilities.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
knee.  However, the record does not establish a basis to 
support a higher rating for either knee disability under the 
Schedule.  Additionally, the Board finds no evidence of an 
exceptional disability picture in this case.  The record does 
show that the veteran has required hospitalization for either 
of his knees to necessitate an extraschedular rating.  The 
Board also finds no evidence that the veteran's bilateral 
knee disabilities do not have an unusual disability picture 
that markedly interferes with his employment.  While the 
Board acknowledges that the veteran complains that he has 
trouble working as a VAMC hospital aide due to chronic knee 
pain, an April 1999 notice shows that the veteran was fired 
from his VAMC job because of unauthorized absence and failure 
to follow proper leave requesting procedures.  The evidence 
does not show that he stopped working because of knee 
problems.  For the reasons noted above, the Board concludes 
that the impairment resulting from these knee disabilities is 
adequately compensated by the ratings now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1999) is not warranted for either rating in this 
case.

	III.  Service connection claim
The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court 
has held that a well grounded claim is comprised of three 
specific elements:  (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the 
absence of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

The veteran must provide evidence of a currently diagnosed 
osteoarthritis or osteoporosis disability as the first 
element of a well-grounded claim.  The Board finds that the 
veteran has not provided such evidence.  The most current VA 
examination, from December 1998, does not include a diagnosis 
of osteoarthritis or osteoporosis.  A December 1998 X-ray 
report from the Singing River Radiology Group, Pascagoula, 
Mississippi, reveals that the bony structures and soft 
tissues of the veteran's right and left knees appear 
unremarkable, with a medical  opinion of normal right and 
left knees.  Similarly, an October 1997 X-ray report from 
this same radiology group revealed no bony abnormalities of 
either knee and a diagnostic impression of normal knees.              

The veteran testified during his RO hearing that he was 
diagnosed as having osteoporosis while in service, serving in 
Germany in approximately 1983 or 1984.  A review of the 
service medical records does not reveal any such diagnosis.  
During his Video Conference hearing, the veteran again stated 
that he was diagnosed as having osteoporosis in service, and 
that VA X-ray evidence following service discharge shows the 
presence of arthritis of the knees.  The Board does not find 
any such X-ray evidence.  The Board acknowledges that the 
veteran is competent to testify to such things as right and 
left knee pain.  However, neither osteoarthritis nor 
osteoporosis is an injury to which the veteran could attest.  
Rather, they are diseases that require objective findings and 
a diagnosis from a competent medical authority.  Therefore, 
the Board cannot rely on the veteran's assertions, alone, to 
show that he has a osteoarthritis or osteoporosis condition.  
A review of the record fails to reveal any such competent 
objective medical evidence.  The Board notes that a VA 
progress note from September 1998 includes an impression of 
"DJD [degenerative joint disease] of knees".  However, the 
Board finds that this information does not equate to an 
actually diagnosed arthritis condition, based on X-ray 
findings.  There is no evidence that the VA physician had X-
rays taken of the veteran's knees to determine whether 
arthritis actually existed in the knee joints.  As both the 
October 1997 and December 1998 X-ray reports from Singing 
River Radiology Group show, there is no current objective 
evidence supported by X-ray findings to show the existence of 
osteoarthritis or osteoporosis.  

The veteran's account of what doctors have told him regarding 
an osteoarthritis or osteoporosis condition is not sufficient 
to satisfy the first element of a well-grounded claim.  The 
Court has held that "[t]he connection between what a 
physician said and the layman's account of what [the 
physician] said, filtered as it was through the layman's 
sensibilities, is simply too attenuated an inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  See Warren v. Brown, 6 
Vet. App. 4 (1993)(appellant's statement regarding what the 
doctor told the claimant did not constitute competent medical 
evidence to establish well grounded claim).  Thus, the 
veteran's testimony regarding what a doctor may have told him 
about an arthritic condition is not sufficient to satisfy the 
first element of a well-grounded claim.        
 
The veteran essentially relies on his own opinion that he has 
a current osteoarthritis or osteoporosis disability.  
However, the record does not show that the veteran is a 
medical professional or has the training and expertise to be 
qualified to provide a diagnosis of a current medical 
condition.  Consequently, his statements do not constitute 
competent medical evidence of a diagnosed osteoarthritis or 
osteoporosis condition.  Such a claim must be based on a 
diagnosis by a qualified physician and supported by objective 
evidence.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
see DC 5003 (degenerative arthritis must be supported by X-
ray findings).  As previously addressed, a review of the 
record does not reveal any competent medical evidence from a 
qualified physician to support this claim.  Without a 
diagnosis from a competent medical authority that the veteran 
has a current osteoarthritis or osteoporosis condition, the 
veteran's claim is not well grounded.              

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the rating decision and 
statement of the case advises the veteran that there is no 
competent objective medical evidence of a current 
osteoarthritis or osteoporosis disability based on X-ray 
findings.  Moreover, unlike the situation in Robinette, he 
has not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
his claim well grounded. 

	IV.  TDIU claim
VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
opinion, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

A review of the veteran's current combined disability ratings 
reveals that he does not meet the threshold percentage 
requirements of 38 C.F.R. § 4.16(a) to qualify for 
consideration for a total disability rating.  Following the 
increased rating decisions reached in this decision, both the 
veteran's right and left knee disabilities are rated with two 
separate 10 percent evaluations.  He is also 10 percent 
service connected for status post head injury with headaches 
and blurred vision, left, and has a noncompensable rating for 
scar on the outer angle of the left orbit and eyebrow line.  
The combined service connection disability rating is 40 
percent.  See 38 C.F.R. § 4.25 (1999).  Formerly, the 
combined rating was 30 percent. 

As previously discussed, under § 4.16, with two or more 
service connected disabilities, at least one disability must 
ratable at 40 percent or more, and additional disability 
ratings must exist to bring the combined rating to 70 percent 
or more. As is clear from the record, none of the veteran's 
service connected disabilities is rated at least 40 percent.  
Additionally, his combined rating is less than 70 percent.  
Therefore, the Board finds that the veteran does not meet the 
initial requirements for a total disability evaluation on the 
basis of individual unemployability.  As the veteran does not 
meet the percentage requirements of 38 C.F.R. § 4.16(a) under 
either the ratings assigned by the RO or by the Board in this 
decision, the Board concludes that its consideration of 
entitlement to a TDIU rating is not prejudicial to the 
veteran in this instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The Board must also consider whether, despite not meeting the 
total disability percentage requirements, the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of his service connected disabilities 
and thus entitled to a total disability rating.  See 
38 C.F.R. § 4.16(b).  The Board notes that both of his 
service connected knee disabilities, as well as head injury 
residuals, have bearing on his potential unemployability.  
The Board finds no factual basis in the evidence to suggest 
that the veteran's noncompensable scar disability has any 
bearing on his potential unemployability.  

The Board acknowledges that the veteran suffers from painful 
bilateral knee disabilities.  The most recent VA examination, 
from July 1998, shows that the veteran continues to have 
chronic knee pain, with the need to wear knee supports.  Upon 
examination, however, his gait and range of motion were 
normal or near normal.  The most significant symptomatology 
was marked tenderness to palpation of the knees and pain on 
range of motion.  X-ray evidence reveals normal knees.  The 
veteran complains of increased pain after prolonged walking, 
squatting or climbing.  However, the examiner found that the 
veteran had a normal gait, painful but near full range of 
motion, and no X-ray evidence of arthritis.   

The veteran also has a service connected disability for 
residuals of a head injury, characterized by headaches and 
blurred vision in his left eye.  In a May 1991 rating 
decision, the RO granted a noncompensable rating for this 
disability.  The RO increased the disability rating to 10 
percent in an April 1992 rating decision, based on evidence 
of headaches, some dizziness and pain when bending over, 
along with some blurred vision in the left eye, based on a 
September 1991 VA examination.  However, the disability 
rating for this condition has remained unchanged since that 
time.  In reviewing the recent medical evidence, the Board 
acknowledges that the veteran testified during his Board 
hearing that severe headaches with blackouts cause him to 
miss 4-5 days of work at a time, occurring every 2-3 months.  
A review of the evidence does show VA outpatient medical 
treatment for migraine headaches, which reportedly have 
occurred since 1984.  However, the Board finds that this 
disability has not prevented the veteran from obtaining 
substantially gainful employment through the years.  The 
evidence does not show that the veteran has prostrating 
attacks that occur with such frequency that the RO would 
assign a disability rating greater than 10 percent.

Although the Board recognizes that the veteran's bilateral 
knee and headache problems pose significant limitations on 
his ability to perform tasks requiring prolonged mobility, 
the evidence does not show that he is unable to perform on a 
job requiring more sedentary tasks that would not keep him on 
his feet all day.  Despite some ambulation difficulties due 
to knee pain and problems with recurring headaches, the 
evidence does not show that the veteran is unable to travel 
to a job location for a more sedentary type job than his most 
recent work as a hospital housekeeping aide.  The fact the 
veteran is not currently employed is not determinative to the 
Board's decision whether to grant TDIU.  The key 
consideration is whether the veteran is able to obtain and 
keep gainful employment.  The Board notes that the record 
indicates that the veteran was fired by the VAMC where he 
worked as a housekeeping aide for unauthorized absence and 
failure to follow proper leave requesting procedures.  The 
evidence does not show that his release from this job was due 
to medical problems, or, more specifically, due to the 
service-connected disabilities alone.  In looking at the 
level of knee and residual head injury disability, the Board 
does not find that there is sufficient evidence to show that 
the veteran could not function effectively in a sedentary 
work environment.     

The veteran's Armed Forces of the United States Report of 
Transfer or Discharge (DD Form 214) states that he has a high 
school diploma or equivalent education.  In his TDIU 
application, he reported that he was employed as a VAMC 
housekeeping aide from 1993 to 1998.  

The Board finds that the preponderance of evidence does not 
show that the veteran is incapable of performing the physical 
and mental acts required by employment, while acknowledging 
that he probably will have to obtain work in a field that 
does not require a lot of mobility.  

By his overall 40 percent rating for his service connected 
disabilities, the Board is cognizant of the veteran's 
definite knee and residual head injury problems that affect 
some employment options.  However, the Board finds that these 
conditions do not prevent him from performing substantially 
gainful employment.  The mere fact that the veteran may have 
difficulty finding gainful employment is not enough to 
classify him as totally disabled.  See Van Hoose v. Brown, 
supra.  The Board finds that the veteran's knee and residual 
head injury disabilities do not put him in a different 
position than other veterans with the same disability rating.  
Thus, the Board finds that he is not totally disabled by 
reason of unemployability. 


ORDER

Entitlement to a rating higher than 10 percent under 
Diagnostic Code 5257 for chondromalacia patella of the right 
knee is denied.  Entitlement to a separate, compensable 
rating of 10 percent, and no greater, under Diagnostic Code 
5299-5003 for chondromalacia patella of the right knee is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to a rating higher than 10 percent under 
Diagnostic Code 5257 for chondromalacia patella of the left 
knee is denied.  Entitlement to a separate, compensable 
rating of 10 percent, and no greater, under Diagnostic Code 
5299-5003 for chondromalacia patella of the left knee is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to service connection for osteoarthritis and 
osteoporosis of the knees and legs is denied.

Entitlement to TDIU is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

